Exhibit 10.12

 

SECOND AMENDED AND RESTATED EMPLOYMENT SEVERANCE AGREEMENT

 

This Second Amended and Restated Employment Severance Agreement (the
“Agreement”) is made and entered into effective as of March 12, 2004 (the
“Effective Date”), by and between Gary Weatherford (the “Executive”) and Cost
Plus, Inc. (the “Company”).

 

R E C I T A L S

 

A. The Board believes the Company should provide the Executive with certain
severance benefits should the Executive’s employment with the Company terminate
under certain circumstances, such benefits to provide the Executive with
enhanced financial security and sufficient incentive and encouragement to remain
with the Company.

 

B. This Agreement amends and restates that Restated Employment Severance
Agreement dated June 19, 2003 between the Company and the Executive.

 

C. Certain capitalized terms used in the Agreement are defined in Section 6
below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, the Original Agreement
is hereby amended and restated in its entirety as set forth herein, and the
parties further agree as follows:

 

1. Duties and Scope of Employment. The Company shall employ the Executive in the
position of Executive Vice President, Operations with such duties,
responsibilities and compensation as in effect as of the Effective Date. The
Board and the Chief Executive Officer of the Company (the “CEO”) shall have the
right to revise such responsibilities and compensation from time to time as the
Board or the CEO may deem necessary or appropriate. If any such revision
constitutes “Involuntary Termination” as defined in Section 6(c) of this
Agreement, the Executive shall be entitled to benefits upon such Involuntary
Termination as provided under this Agreement.

 

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
practices or in accordance with other agreements between the Company and the
Executive. This Agreement shall remain in effect until the earlier of (i) the
date that all obligations of the parties hereunder have been satisfied or (ii)
the date upon which this Agreement terminates by consent of the parties hereto.

 



--------------------------------------------------------------------------------

3. Severance Benefits.

 

(a) Benefits upon Termination. Except as provided in Section 3(b), if the
Executive’s employment terminates as a result of Involuntary Termination prior
to June 15, 2005 and the Executive signs a Release of Claims, then the Company
shall pay Executive’s Base Compensation to the Executive for twelve (12) months
from the Termination Date with each monthly installment payable on the last day
of such month. Executive shall not be entitled to receive any payments if
Executive voluntarily terminates employment other than as a result of an
Involuntary Termination.

 

(b) Benefits upon Termination After a Change of Control. If after a Change of
Control the Executive’s employment terminates as a result of Involuntary
Termination prior to June 15, 2005 and the Executive signs a Release of Claims,
then the Company shall pay Executive’s Base Compensation to the Executive for
eighteen (18) months from the Termination Date with each monthly installment
payable on the last day of such month. Executive shall not be entitled to
receive any payments if Executive voluntarily terminates employment other than
as a result of an Involuntary Termination.

 

(c) Stock Options; Bonus. Except as otherwise provided in the Company’s 1995
Stock Option Plan or in Executive’s stock option agreements, Executive shall not
be entitled to receive any unvested stock options or partial bonus payments for
an incomplete bonus plan year.

 

(d) Miscellaneous. In addition, (i) the Company shall pay the Executive any
unpaid base salary due for periods prior to the Termination Date; (ii) the
Company shall pay the Executive all of the Executive’s accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by the Executive, the Company shall reimburse the Executive for
all expenses reasonably and necessarily incurred by the Executive in connection
with the business of the Company prior to termination. These payments shall be
made promptly upon termination and within the period of time mandated by
applicable law.

 

4. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 4, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s severance benefits under Section 3(b) shall be either:

 

delivered in full, or

 

delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the

 

-2-



--------------------------------------------------------------------------------

Company and the Executive otherwise agree in writing, any determination required
under this Section 4 shall be made in writing by the Company’s independent
public accountants immediately prior to Change of Control (the “Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

5. Non-Solicitation. In consideration for the mutual agreements as set forth
herein, Executive agrees that Executive shall not, at any time, within twelve
(12) months following termination of Executive’s employment with the Company for
any reason, directly or indirectly solicit the employment or other services of
any individual who at that time shall be or within the prior twelve (12) months
shall have been an employee of the Company.

 

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Base Compensation. “Base Compensation” shall mean Executive’s monthly base
salary for services performed based on the average base salary for the six (6)
months prior to the Termination Date.

 

(b) Cause. “Cause,” unless otherwise defined in the Agreement evidencing a
particular Option, means an Eligible Individual’s (i) intentional failure to
perform reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) engaging in a transaction in connection with the
performance of duties to the Company or any of its Subsidiaries thereof which
transaction is adverse to the interests of the Company or any of its
Subsidiaries and which is engaged in for personal profit or (iv) willful
violation of any law, rule or regulation in connection with the performance of
duties (other than traffic violations or similar offenses).

 

(c) “Change of Control” means the occurrence of any of the following events:

 

(i) The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of the “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

-3-



--------------------------------------------------------------------------------

(ii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date hereof, or
(B) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual not otherwise an Incumbent Director whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company);

 

(iii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the approval by
the stockholders of the Company of a plan of complete liquidation of the Company
or of an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets;

 

(iv) The sale of all or substantially all of the assets of the Company
determined on a consolidated basis; or

 

(v) The complete liquidation or dissolution of the Company.

 

(d) Involuntary Termination. “Involuntary Termination” shall mean:

 

(i) termination of Executive’s employment by the Company for any reason other
than Cause;

 

(ii) a material reduction in Executive’s salary, other than any such reduction
which is part of, and generally consistent with, a general reduction of officer
salaries;

 

(iii) a material reduction by the Company in the kind or level of employee
benefits (other than salary and bonus) to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package (other than salary and bonus) is substantially reduced (other
than any such reduction applicable to officers of the Company generally);

 

(iv) any material breach by the Company of any material provision of this
Agreement which continues uncured for 30 days following notice thereof; or

 

(v) a material reduction in Executive’s titles, duties, responsibilities or
authority;

 

provided that none of the foregoing shall constitute Involuntary Termination to
the extent Executive has agreed thereto.

 

-4-



--------------------------------------------------------------------------------

(e) Release of Claims. “Release of Claims” shall mean a waiver by Executive, in
a form satisfactory to the Company, of all employment related obligations of and
claims and causes of action against the Company.

 

(f) Termination Date. “Termination Date” shall mean the date on which an event
that would constitute Involuntary Termination occurs, or the later of (i) the
date on which a notice of termination is given, or (ii) the date (which shall
not be more than thirty (30) days after the giving of such notice) specified in
such notice.

 

7. Confidentiality. Executive acknowledges that during the course of Executive’s
employment, Executive will have produced and/or have access to confidential
information, records, notebooks, data, formula, specifications, trade secrets,
customer lists and secret inventions, and processes of the Company and its
affiliated companies. Therefore, during or subsequent to Executive’s employment
by the Company, Executive agrees to hold in confidence and not directly or
indirectly to disclose or use or copy or make lists of any such information,
except to the extent authorized by the Company in writing. All records, files,
drawings, documents, equipment, and the like, or copies thereof, relating to the
Company’s business, or the business of an affiliated company, which Executive
shall prepare, or use, or come into contact with, shall be and remain the sole
property of the Company, or of an affiliated company, and shall not be removed
from the Company’s or the affiliated company’s premises without its written
consent, and shall be promptly returned to the Company upon termination of
employment with the Company.

 

8. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement pursuant to this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

9. Notice.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to Executive at the home

 

-5-



--------------------------------------------------------------------------------

address that Executive most recently communicated to the Company in writing. In
the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its CEO.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 9(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than 30 days after the giving of such
notice). The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing Executive’s rights hereunder.

 

10. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

 

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

 

(d) Severance Provisions in Other Agreements. The Executive acknowledges and
agrees that the severance provisions set forth in this Agreement shall supersede
any such provisions in any employment agreement entered into between the
Executive and the Company.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary

 

-6-



--------------------------------------------------------------------------------

or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection shall be void.

 

(h) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

     

COST PLUS, INC.

           

By

 

/s/ Murray Dashe

               

--------------------------------------------------------------------------------

           

Title

 

Chief Executive Officer

 

Executive:

     

/s/ Gary Weatherford

       

--------------------------------------------------------------------------------

       

GARY WEATHERFORD

 

-7-